Citation Nr: 0928906	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral plantar 
warts, also characterized as bilateral plantar calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1964 to January 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

The Veteran testified before the undersigned at a travel 
board hearing in April 2008 at the Lincoln RO.  A transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the certification of this claim to the Board, the 
Veteran submitted additional evidence in the form of a 
statement from a private physician, dated in March 2009.   In 
the statement, the doctor related that he treated the Veteran 
for plantar warts in 1971-72.  No associated treatment 
reports were attached to the statement, and these relevant 
records remain unassociated with the claims file.  
Additionally, this evidence was not submitted 
contemporaneously with a waiver of initial review by the 
agency of jurisdiction.  In a July 2009 statement, the 
Veteran indicated that his case should be remanded for 
initial RO review of this evidence.  Therefore, this case 
must be remanded to the RO for such initial review.  
38 C.F.R. § 20.1304(c)(2008).  

Accordingly, the case is remanded for the following action:

1.  Obtain the appropriate release form 
from the Veteran in order to obtain the 
contemporaneous treatment records from 
1971-present from the doctor who wrote 
the March 2009 statement.  Appropriate 
action should be undertaken to secure the 
medical treatment records.   

2.  The RO/AMC must readjudicate the 
issue on appeal, with consideration of 
the evidence received after the February 
2009 supplemental statement of the case, 
including the March 2009 statement in 
support of his claim from the private 
physician.  If the determination remains 
unfavorable, the Veteran must be provided 
with a supplemental statement of the case 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
Veteran and his representative must be 
given an opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


